987 So.2d 769 (2008)
Frank HERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1330.
District Court of Appeal of Florida, Third District.
July 23, 2008.
Frank Hernandez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, SHEPHERD, and SALTER, JJ.
PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.800(a), which claims that defendant-appellant Frank Hernandez is entitled to additional credit for time served. The State filed a response in the trial court in which the State calculates that the credit for time served in Miami-Dade County circuit court case No. 07-19631 is correct (seventy-four days). We affirm the trial court's order as to that case.
However, the defendant entered pleas in three other cases on the same disposition date, August 20, 2007. The State's response indicates that the defendant should be given varying amounts of credit for time served in the other three cases. The State's response does not make the assertion that the defendant has actually received such credit. Neither the trial court's denial order nor the State's trial court response attached the judgments and sentencing orders. We therefore reverse *770 the trial court's order with regard to the remaining three cases and remand for entry of credit for time served in the three remaining cases. If that has already been done, and if those calculations are correct, the trial court may enter a new denial order and attach the sentencing orders and documentation conclusively refuting the defendant's claim.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.